8/25/2020            Case 6:20-cv-00366-ADA      Document
                                         Los Altos,                34-4
                                                    California to San Diego,Filed   08/31/20
                                                                             California            Page 1 of 1
                                                                                        - Google Maps



                                 Los Altos, California to San Diego, California                       Drive 473 miles, 7 h 29 min




                                                                                       Map data ©2020 Google, INEGI   50 mi



              via I-5 S                                      7 h 29 min
              Fastest route, the usual tra c                   473 miles



     Explore San Diego




      Groceries       Hotels     Gas stations Parking Lots       More




                                                                                                                        Ex. 3, p. 1
https://www.google.com/maps/dir/Los+Altos,+California/San+Diego,+California/@35.0298294,-121.8844806,7z/data=!3m1!4b1!4m14!4m13!1m5!1m1!…   1/1
